Citation Nr: 1814857	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot condition claimed as due to ionizing radiation.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot condition claimed as due to ionizing radiation.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hematuria claimed as due to ionizing radiation.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right carpal tunnel syndrome claimed as due to ionizing radiation

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left carpal tunnel syndrome claimed as due to ionizing radiation.

8.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

9.  Entitlement to service connection for a right foot disability claimed as due to ionizing radiation.

10.  Entitlement to service connection for a left foot disability claimed as due to ionizing radiation.

11.  Entitlement to service connection for hematuria claimed as due to ionizing radiation.

12.  Entitlement to service connection for right carpal tunnel syndrome claimed as due to ionizing radiation.

13.  Entitlement to service connection for left carpal tunnel syndrome claimed as due to ionizing radiation.

14.  Entitlement to service connection for gout claimed as due to ionizing radiation. 

15.  Entitlement to service connection for hypoxemia claimed as due to ionizing radiation. 

16.  Entitlement to service connection for a hernia claimed as due to ionizing radiation. 

17.  Entitlement to service connection for gonococcal infections claimed as due to ionizing radiation. 

18.  Entitlement to service connection for prostatitis claimed as due to ionizing radiation. 

19.  Entitlement to service connection for gynecomastia claimed as due to ionizing radiation. 

20.  Entitlement to total disability based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Board remanded these issues for additional development.

In a February 2017 Statement of the Case (SOC), the RO, in part, denied the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome without first addressing whether new and material evidence had been presented to reopen the claims.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2017 the Veteran testified at a hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the June 2013 rating decision denied service connection for PTSD, the Board notes that the record contains other psychiatric disorders such as major depressive disorder and claustrophobia.  Thus, in accordance with Clemons, the Board has recharacterized the issues on appeal as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis, gynecomastia, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder was denied in a March 2007 Board decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  In an unappealed April 2004 rating decision, the RO, confirmed and continued the denial of service connection for PTSD.

3.  Evidence received since the April 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a PTSD disability.

4.  In an unappealed September 2002 rating decision, the RO, in part, denied service connection for a left foot disability, a right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome.

5.  Evidence received since the September 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a left foot disability, a right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a hematuria disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right carpal tunnel syndrome disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left carpal tunnel syndrome disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran sought to reopen his claims for service connection for an acquired psychiatric disorder to include PTSD, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome in May 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the left foot disability, right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome is a September 2002 rating decision while the last final denial of the PTSD disability is an April 2004 rating decision.  Additionally, the last final denial of the acquired psychiatric disability is the March 2007 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A. Acquired Psychiatric Disability

In a September 2002 rating decision, the RO denied the Veteran's claim for service connection for a chronic acquired psychiatric disorder.  The Veteran appealed this denial to the Board.

In a decision dated in March 2007 the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Board's denial was on the basis that the Veteran's acquired psychiatric disorder was not related to his service.  

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the March 2007 Board decision.

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disorder in May 2011. 

Evidence received since the March 2007 Board decision includes a February 2016 correspondence from a private physician.  The physician in the February 2016 letter indicated that after a review of the records and a conversation with the Veteran and his step-son, the Veteran had PTSD which resulted from his time in the Army.  The private physician also noted that the Veteran had major depressive disorder and persistent depressive disorder which was comorbid with the Veterans' PTSD.  

The prior denial of service connection for an acquired psychiatric disorder was based on the fact that the evidence did not show a link between a current acquired psychiatric disorder disability and service.  The February 2016 correspondence from a private physician indicated that the Veteran's current acquired psychiatric disability was related to his service as it was comorbid with the Veteran's service-related PTSD.  This evidence is new and material evidence because it was not of record at the time of the final Board decision in March 2007, and provides evidence of a link between a current acquired psychiatric disability and service, and raises a reasonable possibility of substantiating the claim.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for an acquired psychiatric disorder.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

B. PTSD

An April 2004 rating decision confirmed and continued the denial of PTSD on the basis that the evidence failed to show that the Veteran's PTSD was incurred in or caused by his active military duty.

Notably, the Veteran filed a timely notice of disagreement (NOD) with this decision.  In March 2007, the Board remanded this issue for issuance of a statement of the case (SOC).

Per the March 2007 Board remand instructions, an SOC was issued in August 2007.  However, the Veteran failed to perfect his appeal as he did not submit a timely substantive appeal.

As the Veteran did not perfect his appeal for the April 2004 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence received since the April 2004 rating decision includes a February 2016 correspondence from a private physician.  The physician in the February 2016 letter indicated that after a review of the records and a conversation with the Veteran and his step-son, the Veteran had PTSD which resulted from his time in the Army.  

The prior denial of service connection for PTSD was based on the fact that the evidence did not show a link between the Veteran's current PTSD and service.  The February 2016 correspondence from a private physician indicated that the Veteran's current PTSD resulted from his time in service.  This evidence is new and material evidence because it was not of record at the time of the final April 2004 rating decision, and provides evidence of a link between a current PTSD disability and service, and raises a reasonable possibility of substantiating the claim.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 


C. Bilateral Feet, Hematuria, Carpal Tunnel

The Veteran filed claims for service connection for a left foot disability, right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome which were denied in a September 2002 rating decision.  Specifically, the September 2002 rating decision denied entitlement to service connection for bilateral peripheral neuropathy of upper and lower extremities and entitlement to service connection for a bladder condition on the basis that the evidence failed to show that the Veteran's disabilities were related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the September 2002 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence received since the September 2002 rating decision includes a May 2012 correspondence from a private physician in which he noted that the Veteran suffered from a wide range of multiple organ system dysfunctions complicated by severe chronic pain which included problems such as peripheral neuropathy and carpal tunnel syndrome.  The private physician opined that the Veteran's exposure to radiation was a logical and the most likely explanation for his "crippling, multisystem" illnesses.

The prior denial of service connection for a left foot disability, right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome was based on a lack of evidence that the Veteran's disabilities were related to his service.  The May 2012 correspondence from a private physician provided evidence of current disabilities that were related to the Veteran's in-service radiation exposure.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a left foot disability, right foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a PTSD is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a hematuria disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right carpal tunnel syndrome disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left carpal tunnel syndrome disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the Veteran's reopened claimed acquired psychiatric disability, the Veteran's July 1977 entrance examination noted that the Veteran reported experiencing nervousness at times.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any acquired psychiatric disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C. § 1153 (2012) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Additionally, as noted above, in a February 2016 correspondence, a private physician indicated that the Veteran had PTSD which resulted from his time in the Army and that he also had major depressive disorder and persistent depressive disorder which was comorbid with the Veterans' PTSD.  

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current acquired psychiatric disorder, to include PTSD is related to service.

Regarding the Veteran's claims for entitlement to service connection for gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis, gynecomastia, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome, the Board notes that the Veteran contends that these disabilities are the result of in-service radiation exposure.

Radiation exposure in this case allegedly occurred while the Veteran was working as his unit's armorer in the late-1970s.  The Veteran states he was exposed to depleted uranium and now suffers various disabilities related to in-service radiation exposure.  

As noted in the May 2016 Board decision, the Board has already conceded that the Veteran had likely radiation exposure.  As a result, the question remains if this caused present disabilities.

The Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if having had a radiogenic disease and claimed exposure to ionizing radiation in service.  The Veteran does not have any of the specific "radiogenic diseases" listed under 38 C.F.R. § 3.311 (b) (2).  However, he has provided evidence otherwise that his claimed conditions may be "radiogenic diseases," and so the development procedures of section 3.311 still apply.  See 38 C.F.R. § 3.311 (b) (4). 

The procedure under section 3.311 is to forward the claim to the VA Under Secretary for Benefits for further consideration, who may request an advisory medical opinion from the Under Secretary for Health.  In forming a final opinion whether a veteran's disease resulted from ionizing radiation exposure, the Under Secretary for Benefits may consider: the probable dose; the veteran's circumstances at time of in-service exposure; time-lapse between exposure and onset of disease, relative sensitivity of involved tissue to induction; and the extent of exposure to carcinogens outside of service.  See 38 C.F.R. § 3.311 (e).

Per the Board's August 2012 remand instructions, development for claims based on radiation exposure was conducted in conjunction with claims previously adjudicated by the Board in its May 2016 decision.  At the request of the VA Director, Compensation Service a July 2014 opinion was obtained from the Under Secretary for Health, from the Director, Post 9-11 Era Environmental Health Program.  The July 2014 opinion indicated that since the Veteran's duties were unlikely to have exposed him to more than 5 rem per year or 10 rem in a lifetime, it was unlikely that the Veteran's degenerative disc disease of the cervical spine, arthritis of the lumbar spine, degenerative arthritis of the shoulders, arthritis of the knees, hypothyroidism, global cerebral and cerebellar atrophy, and/or sleep apnea can be attributed to radiation exposure while in military service.

Subsequently, in a July 2014 advisory opinion, the VA Director, Compensation Service opined that there was no reasonable possibility that the Veteran's arthritis, degenerative disc disease, hypothyroidism, sleep apnea, and/or cerebellar atrophy resulted from his exposure to ionizing radiation in service.

The Board notes that while the development for claims based on radiation exposure was conducted, this development specifically addressed the claimed disabilities of degenerative disc disease of the cervical spine, arthritis of the lumbar spine, degenerative arthritis of the shoulders, arthritis of the knees, hypothyroidism, global cerebral and cerebellar atrophy, and/or sleep apnea which were later adjudicated by the Board in its May 2016 decision.

However, the Board finds that development is still required to specifically address the Veteran's current claims for service connection for gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis, gynecomastia, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome.

As noted above, in a May 2012 correspondence, a private physician opined that the Veteran's exposure to radiation was a logical and the most likely explanation for his "crippling, multisystem" illnesses.

Accordingly, the Board finds that a remand is required to develop the Veteran's claims pursuant to the provisions of 38 C.F.R. § 3.311.

Additionally, the Board notes that further development and adjudication of the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder to include PTSD, gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis, gynecomastia, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal, to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim. 

After the record review and examination of the Veteran, the VA examiner should determine:

(i) Is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  

(ii) Is it clear and unmistakable (undebatable) that an acquired psychiatric disability preexisted the Veteran's enlistment into service?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting acquired psychiatric disability was not permanently aggravated beyond its natural progress during the Veteran's active service.
 
All opinions expressed by the examiner must be accompanied by a complete rationale.

In making this determination, the examiner should specifically address the February 2016 private physician's opinion that the Veteran had PTSD which resulted from his time in the Army and that he also had major depressive disorder and persistent depressive disorder which was comorbid with the Veterans' PTSD.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  The AMC/RO should develop the Veteran's claims pursuant to the provisions of 38 C.F.R. § 3.311.  Specifically, based upon the VA Under Secretary for Health's dose estimates, the Under Secretary for Benefits and Under Secretary for Health should provide opinions as to whether it is at least as likely as not that the Veteran's gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis, gynecomastia, a right foot disability, a left foot disability, hematuria, right carpal tunnel syndrome and left carpal tunnel syndrome were caused by ionizing radiation exposure during service.

In forming the opinions requested above, the Under Secretary for Benefits and Under Secretary for Health should be advised that the Board concedes the Veteran was an armorer and that the Court took judicial notice of the fact that some rifles use tritium, a radioactive isotope of hydrogen, in their front sights.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


